Order entered April 6, 2022




                                        In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                No. 05-21-00479-CR
                                No. 05-21-00480-CR

                   CARLOS RAMON ESPINOZA, Appellant

                                           V.

                        THE STATE OF TEXAS, Appellee

               On Appeal from the 296th Judicial District Court
                            Collin County, Texas
           Trial Court Cause Nos. 296-81351-2021 & 296-81334-2021

                                       ORDER

      Before the Court is the State’s April 4, 2022 first motion for an extension of

time to file its brief. We GRANT the motion and ORDER the brief received with

the motion filed as of the date of this order.

                                                 /s/   ROBERT D. BURNS, III
                                                       CHIEF JUSTICE